DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 08/20/2021. Claims 1, 4, 8, 9, 11, and 15 have been amended. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
 
Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant contends that, regarding claim 1, “Thus, Fan discloses multiple streams each relating to a different queue, the multiple streams being propagated over a channel, and the shares of the channel bandwidth are allocated dynamically to different streams to maintain a Quality of Service (QoS) for each stream … In contrast, claim recites “obtain a resync job from a pending resync job queue” and “determine one 
The Examiner respectfully disagrees. The combination of Behera and Cochran teaches obtaining a resync job from a pending resync job queue. Cochran further teaches copying data to a logical unit (i.e. storing data in a write stream to a volume) when performing a resync job. Moreover, Soncodi teaches segmenting one stream into a plurality of sub streams to distribute incoming data items into a plurality of repository units ([0039]). Therefore, when data is replicated for a resync job as in claim 1, the replicated data can be transferred and stored in a distributed storage environment as disclosed in Soncodi. Thus, the multiple stream bandwidth management technique disclosed in Fan can help manage bandwidth allocated to different sub-streams when it is used together with the combination of Behera, Cochran and Soncodi.
(2) The rest of Applicant’s arguments are moot because the new ground of rejection does not rely on new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
(3) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behera et al. (US 2020/0097297), hereinafter Behera in view of Cochran (US 2003/0170012), hereinafter Cochran, further in view of Soncodi et al. (US 2016/0210061), hereinafter Soncodi, and still further in view of Fan et al. (US 6,408,005), hereinafter Fan.
Regarding claims 1, 8, and 15, taking claim 1 as exemplary, Behera teaches a system for performing resync jobs in a distributed storage system based on a parallelism policy, the system comprising: 
at least one processor (Behera, [0040], processor); and 
at least one memory comprising computer program code (Behera, [0035], program code), the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: 
obtain a resync job from a pending resync job queue (Behera, [0047], requests 24 may be dispatched or dequeued from the queue); 
identify a plurality of  input/output (I/O) resources of the distributed storage system that will be used during execution of the obtained resync job (Behera, [0047], The requests 24 may be dispatched or dequeued from the queue when free processing resources are to become available or are available; [0048], Based on this data, the request dispatcher 28 may determine a number of DoP parallel threads for the request 24 and inform the request executor 30 which may produce and execute a parallelized execution plan engaging DoP cores for said request 24; [0049];  [0058]); 
apply the parallelism policy to determine one bottleneck resource of the identified plurality of I/O resources, that has a smallest quantity of available bandwidth among the identified plurality of I/O resources, and a quantity of available bandwidth slots of the determined bottleneck resource; 
calculate a parallel I/O value of the resync job based on the quantity of available bandwidth slots of the determined bottleneck resource; and 
cause the resync job to be executed using the plurality of I/O resources, the execution of the resync job including performance of a quantity of I/O tasks in parallel based on the calculated parallel I/O value.
Behera does not explicitly teach obtain a resync job from a pending resync job queue; apply the parallelism policy to determine one bottleneck resource of the identified plurality of I/O resources, that has a smallest quantity of available bandwidth among the identified plurality of I/O resources, and a quantity of available bandwidth slots of the determined bottleneck resource; and cause the resync job to be executed using the plurality of I/O resources, the execution of the resync job including 
However, Behera in view of Cochran teaches obtain a resync job from a pending resync job queue (Cochran, [0054], the dequeued request is a RESYNC request);
identify a plurality input/output (I/O) resources of the distributed storage system that will be used during execution of the obtained resync job (Behera, [0047], The requests 24 may be dispatched or dequeued from the queue when free processing resources are to become available or are available; [0048]; [0049]; Cochran, [0050]; Note- resynchronization involves copying and backing up data.); 
calculate a parallel I/O value of the resync job (Behera, [0048], For each request 24 to be dispatched, availability data (i.e., resource utilization information such as, for example, CPU utilization) may be acquired from the processing resources 32 which are to process the request 24 (such as, for example, the multi-core processor 10 shown in FIG. 1). Based on this data, the request dispatcher 28 may determine a number of DoP parallel threads for the request 24; [0042], throughput).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Behera to incorporate teachings of Cochran to include resync requests in the queue (in Behera) and process a resync request when it is dequeued from the queue by at least performing copy and/or backup operations associated with the resync request. A person of ordinary skill in the art would have been motivated to combine the teachings of Behera and Cochran because it improves efficiency of the system disclosed in Behera by bringing back 
The combination of Behera does not explicitly teach applying the parallelism policy to determine a bottleneck resource of the identified plurality of I/O resources that has a smallest quantity of available bandwidth among the identified plurality of I/O resources, and a quantity of available bandwidth slots of the determined bottleneck resource; calculating a parallel I/O value of the resync job based on the quantity of available bandwidth slots of the determined bottleneck resource; and causing the resync job to be executed using the plurality of I/O resources, the execution of the resync job including performance of a quantity of I/O tasks in parallel based on the calculated parallel I/O value, as claimed.
However, the combination of Behera in view of Soncodi teaches applying the parallelism policy to determine a bottleneck resource of the identified plurality of I/O resources (Soncodi, [0039], The distributor component 124 can provide a set of functions that distribute incoming data items among the plurality of data repository units 114 a-114 z for data item streams that are too large to fit in a single data repository unit 114. In one embodiment, the distributor component 124 may employ an internal policy for segmenting one or more data item streams into a plurality of substreams … In one embodiment, the distributor 124 may view the data repository units 114 as a plurality of corresponding physical storage volumes configured to store data items in a distributed manner) that has a smallest quantity of available bandwidth among the identified plurality of I/O resources (Soncodi, [0039], data 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Behera to incorporate teachings of Soncodi to identify a storage volume with the smallest bandwidth in a plurality of storage volumes for storing data in a distributed manner. A person of ordinary skill in the art would have been motivated to combine the teachings of Behera with Soncodi because it improves efficiency and reliability of the system disclosed in the combination of Behera by distributing data in a plurality of storage volumes to protect data integrity (Soncodi, [0002].
The combination of Behera does not explicitly teach calculating a parallel I/O value of the resync job based on the quantity of available bandwidth slots of the determined bottleneck resource; and causing the resync job to be executed using the plurality of I/O resources, the execution of the resync job including performance of a quantity of I/O tasks in parallel based on the calculated parallel I/O value, as claimed.
However, the combination of Behera in view of Fan teaches calculate a parallel I/O value of the resync job based on the quantity of available bandwidth slots of the determined bottleneck resource (Behera, [0048]; Fan, Col.22, line 61 – Col.23, line 15, For example, suppose M1=0.1C and M2=0.8C. Then the excess bandwidth at the output module bottleneck is 0.1C. If this excess bandwidth is distributed evenly between the two streams, the throughputs for the two streams will be R1=0.15C and R2=0.85C); and 
cause the resync job to be executed using the plurality of I/O resources, the execution of the resync job including performance of a quantity of I/O tasks in parallel based on the calculated parallel I/O value (Behera, [0048], the request dispatcher 28 may determine a number of DoP parallel threads for the request 24 and inform the request executor 30 which may produce and execute a parallelized execution plan engaging DoP cores for said request 24.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Behera to incorporate teachings of Fan to determine a bottleneck bandwidth and calculate a parallel I/O value based on the determined bottleneck bandwidth. A person of ordinary skill in the art would have been motivated to combine the teaching of the combination of Behera with Fan because it improves efficiency and performance of the system disclosed in the combination of Behera by ensuring the guaranteed QoS and distributing unused bandwidth in an efficient manner decoupled from the minimum guaranteed rate (Fan, Col.8, lines 1-9).  
Claims 8 and 15 have similar limitations as claim 1 and they are rejected for the similar reasons.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Behera, Cochran, Soncodi, and Fan as applied to claims 1 and 15 respectively above, and further in view of Kalman et al (US 10,313,251), hereinafter Kalman.
Regarding claims 2 and 16, taking claim 2 as exemplary, the combination of Behera teaches all the features with respect to claim 1 as outlined above. The combination of Behera does not explicitly teach the system of claim 1, wherein causing the resync job to be executed includes preventing the resync job from occupying bandwidth of other I/O resources of the distributed storage system by assigning one or more bandwidth slots from the quantity of available bandwidth slots to the resync job, as claimed.
However, the combination of Behera in view of Kalman teaches the system of claim 1, wherein causing the resync job to be executed includes preventing the resync job from occupying bandwidth of other I/O resources of the distributed storage system by assigning one or more bandwidth slots from the quantity of available bandwidth slots to the resync job (Kalman, Col.7, lines 58-63, The IOPS token module 109D provides a token that indicates a workload has not reached its IOPS limit and that credit is available for processing the request. The throughput token module 109E provides a token that indicates that the workload has not reached its throughput requirement and credit is available for processing the request; Note – bandwidth credits can be assigned to each request, such as a resync request obtained from a queue).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Behera to incorporate teachings of Kalman to assign a specific number of bandwidth credits to a particular request to prevent any request from over-utilizing available bandwidth. A person of ordinary skill in the art would have been motivated to combine the teaching of 
Claim 16 has similar limitations as claim 2 and is rejected for the similar reasons.

Claims 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Behera, Cochran, Soncodi, and Fan as applied to claims 1, 8, and 15 above, and further in view of Chen et al (US 2018/0032373), hereinafter Chen.
Regarding claims 3, 10, and 17, taking claim 3 as exemplary, the combination of Behera teaches all the features with respect to claim 1 as outlined above. The combination of Behera does not explicitly teach the system of claim 1, the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to: group I/O tasks of the resync job into task batches, each task batch including one or more I/O tasks; wherein causing the resync job to be executed includes executing one task batch of the task batches of the resync job at a time, wherein applying the parallelism policy to determine the bottleneck resource and calculating the parallel I/O value are performed in preparation for the execution of each task batch of the task batches of the resync job, as claimed.
However, the combination of Behera in view of Chen teaches the system of claim 2, the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to: 
group I/O tasks of the resync job into task batches, each task batch including one or more I/O tasks; wherein causing the resync job to be executed includes executing one task batch of the task batches of the resync job at a time (Chen, [0011], To perform a particular job on a particular batch of data, for example, the processing device may partition the batch of data and assign partitions to particular resources for executing the tasks of the job in parallel), wherein applying the parallelism policy to determine the bottleneck resource and calculating the parallel I/O value are performed in preparation for the execution of each task batch of the task batches of the resync job (Chen, [0012], Performance data may be collected by the processing device or a separate device and may include; for example, latency and throughput values for the application; Behera, [0016]; [0027]; [0048]; Fan, Col.22, line 61 – Col.23, line 15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Behera to incorporate teachings of Chen to collect performance data such as latency and throughput, determine a degree of parallelism based on the collected latency and throughput values for resync requests, and process resync requests based on the determined degree of parallelism.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Behera with Chen because it improves performance of the system disclosed in the combination of Behera by adjusting various data processing parameters to increase throughput and reduce latency (Chen, [0012]).

Regarding claims 4 and 11, taking claim 4 as exemplary, the combination of Behera, Cochran, Fan, Soncodi, and Chen teaches all the features with respect to claim 3 as outlined above. The combination of Behera further teaches the system of claim 3, wherein the parallelism policy uses data associated with the plurality of input/output (I/O)resources (Soncodi, [0039], storage volumes) to determine the bottleneck resource (Soncodi, [0039], data can be granulated down to a lowest common denominator (i.e., the bandwidth or capacity of the smallest available physical volume).).
Claim 11 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claim 18, the combination of Behera, Cochran, Fan, Soncodi, and Chen teaches all the features with respect to claim 17 as outlined above. The combination of Behera further teaches the one or more computer storage media of claim 17, wherein a quantity of I/O tasks grouped into each task batch is based on the calculated parallel I/O value (Chen, [0012], The adjustments may be made, for example, by re-allocating resources between the independent and dependent job pools, by changing the policies for scheduling batch jobs within the job pools, and/or by changing the parallelism value used by the processing device to determine how many concurrently processing jobs are permissible).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Behera to incorporate teachings of Chen to group tasks in parallel and determine degree of 
Claims 11 and 18 have similar limitations as claim 4 and they are rejected for the similar reasons.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Behera, Cochran, Soncodi, and Fan as applied to claims 1, 8, and 15 respectively above, and further in view of Hoffman et al (US 2013/0111031), hereinafter Hoffman.
Regarding claims 5, 12, and 19, taking claim 5 as exemplary, the combination of Behera teaches all the features with respect to claim 1 as outlined above. The combination of Behera does not explicitly teach the system of claim 1, wherein the resync job includes a priority value; and wherein determining the bottleneck resource and calculating the parallel I/O value are based on a ratio of the priority value of the resync job to overall priority values of each I/O resource, wherein an overall priority value of an I/O resource is a sum of priority values of all jobs using the I/O resource, as claimed.
However, the combination of Behera in view of Hoffman teaches the system of claim 1, wherein the resync job includes a priority value; and wherein determining the bottleneck resource and calculating the parallel I/O value are based on a ratio of the priority value of the resync job to overall priority values of each I/O resource, wherein an overall priority value of an I/O resource is a sum of priority values of all jobs using the I/O resource (Hoffman, [0045]-[0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Behera to incorporate teachings of Hoffman to determine a bottleneck resource and transmit data based on a ratio of a priority of a user request to overall priority values. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Behera with Hoffman because it improves efficiency and performance of the system disclosed in the combination of Behera by allowing customizability and adjustment of user response times based on user needs and expectations (Hoffman, [0006]).
Claims 12 and 19 have similar limitations as claim 5 and they are rejected for the similar reasons.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Behera, Cochran, Soncodi, and Fan as applied to claims 1, 8, and 15 respectively above, and further in view of Chopra et al (US 10,185,500), hereinafter Chopra.
Regarding claims 6, 13, and 20, taking claim 6 as exemplary, the combination of Behera teaches all the features with respect to claim 1 as outlined above. The combination of Behera further teaches the system of claim 1, the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to: 
based on calculating the parallel I/O value, assign a quantity of available bandwidth slots to the resync job, wherein the assigned available bandwidth slots are used by the resync job during execution of the resync job (Fan Col.22, line 61 – Col.23, line15, The throughput received by each stream will be 0.5C … Then the excess bandwidth at the output module bottleneck is 0.1C … the throughputs for the two streams will be R1=0.15C and R2=0.85C; Note – the bandwidth slots is 1.0C and assigned to two parallel processing threads); 
collect performance data of the resync job during execution of the resync job; and based on determining, from the collected performance data, that the resync job has diminishing performance returns based on the quantity of assigned bandwidth slots, donate one or more of the bandwidth slots assigned to the resync job, wherein donated bandwidth slots are returned to a pool of available bandwidth slots and the quantity of assigned bandwidth slots of the resync job is reduced based on the donated bandwidth slots. 
The combination of Behera does not explicitly teach collect performance data of the resync job during execution of the resync job; and based on determining, from the collected performance data, that the resync job has diminishing performance returns based on the quantity of assigned bandwidth slots, donate one or more of the bandwidth slots assigned to the resync job, wherein donated bandwidth slots are returned to a pool of available bandwidth slots and the quantity of assigned bandwidth slots of the resync job is reduced based on the donated bandwidth slots, as claimed.
collect performance data of the resync job during execution of the resync job (Chopra, Col.5, line 66 – Col.6, line 7, Chopra, Col.5 line 66 – Col.6, line 7, The capacity at the target system is monitored as the backup progresses and, if necessary, adjustments are made dynamically to the number of backup write streams that are being used to perform the backup (408)); and 
based on determining, from the collected performance data, that the resync job has diminishing performance returns based on the quantity of assigned bandwidth slots, donate one or more of the bandwidth slots assigned to the resync job, wherein donated bandwidth slots are returned to a pool of available bandwidth slots and the quantity of assigned bandwidth slots of the resync job is reduced based on the donated bandwidth slots (Chopra, Col.3, lines 26-46, when a first data mover has completed a backup that involved sending data to the same target system, the target system may have further capacity available to be used; Note – when another data  mover is about to finish a backup, the I/O resources are returned back to an allocation pool to be allocated to a second data mover).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Behera to incorporate teachings of Chopra to dynamically determine availability of I/O resources and perform backup resync request in a parallel fashion based on the available I/O resources determined. A person of ordinary skill in the art would have been motivated to combine the teaching of the combination of Behera with Chopra because it improves efficiency and performance of the system disclosed in the combination of Behera by 
Claims 13 and 20 have similar limitations as claim 6 and they are rejected for the similar reasons.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Behera, Cochran, Soncodi, Fan, and Chopra as applied to claims 6 and 13 respectively above, and further in view of Fleming et al (US 2009/0307432), hereinafter Fleming.
Regarding claims 7 and 14, taking claim 7 as exemplary, the combination of Behera teaches all the features with respect to claim 6 as outlined above. The combination of Behera further teaches the system of claim 6, the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to: based on a donation time period associated with donation of one or more bandwidth slots ending, reclaim one or more donated bandwidth slots to the resync job, wherein the quantity of assigned bandwidth slots of the resync job is increased based on the reclaimed bandwidth slots, as claimed.
However, the combination of Behera in view of Fleming teaches the system of claim 6, the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to: based on a donation time period associated with donation of one or more bandwidth slots ending, reclaim one or more donated bandwidth slots to the resync job, wherein the quantity of assigned bandwidth slots of the resync job is increased based on the reclaimed bandwidth slots (Fleming, [0051], determines that there is not enough memory available, … reclaim memory segments).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Behera to incorporate teachings of Fleming to reclaim memory assigned to a resync job when the resync job needs more I/O resources to maintain a performance threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Behera with Fleming because it improves efficiency of the system disclosed in the combination of Behera by flexibly loaning storage memory when it is underutilized and reclaiming the storage memory whenever it is needed (Fleming, [0014]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Behera, Cochran, Soncodi, and Fan as applied to claim 8 above, and further in view of Briceno et al (US 2014/0289833), hereinafter Briceno.
Regarding claim 9, the combination of Behera teaches all the features with respect to claim 8 as outlined above. The combination of Behera does not explicitly teach the computerized method of claim 8, wherein execution of the resync job further includes synchronizing data at a destination location with data at a source location via an I/O path and, upon more than one I/O path being available, selecting a most direct path, as claimed.
However, the combination of Behera in view of Briceno teaches the computerized method of claim 8, wherein execution of the resync job further includes synchronizing data at a destination location with data at a source location via an I/O path and, upon more than one I/O path being available, selecting a most direct path (Briceno, [0456], During this process the devices 4301-4303, belonging to the same circle, sync data between them … For example, an online cloud storage application may want to keep user's data synchronized on all devices and keep the encrypted copy on circle-cloud; [0460], The above assertion means that device device di trusts device dj and vice versa … After the devices verify that they are in the same circle, they may use the circle-channel 4370 to synchronize encrypted data between them; [0461], to determine whether device di is in the same circle as device dj the following operations are performed … (b) determine if there is a direct path connecting di and dj).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Behera to incorporate teachings of Briceno to identify a direct path to synchronize data on memory devices. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Behera with Briceno because it improves efficiency and security of the storage system disclosed in Behera by selecting a direct path between two storage devices for performing synchronization process (Briceno, [0461]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NANCI N WONG/Primary Examiner, Art Unit 2136